EXECUTION

AMENDMENT NO. 3 TO CREDIT AGREEMENT

AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”), is dated as of
September 30, 2010 (the “Amendment Effective Date”), by and among LIONBRIDGE
TECHNOLOGIES, INC., a Delaware corporation (the “Company”); Lionbridge
International Finance Limited, a company formed under the laws of Ireland (the
“Foreign Borrower”, and, together with the Company, the “Borrowers”); the
Foreign Guarantors from time to time parties to the Credit Agreement referred to
below (collectively, the “Foreign Guarantors”); the US Guarantors from time to
time parties to the Credit Agreement referred to below (collectively, the “US
Guarantors”); and HSBC BANK USA, N.A., as the lender (in such capacity, the
“Lender”), as administrative agent (in such capacity, the “Agent”) and as sole
lead arranger and sole book runner (“HSBC”).

RECITALS

WHEREAS, the Borrowers, the US Guarantors, the Foreign Guarantors, the Lender
and the Agent are parties to that certain Credit Agreement, dated as of
December 21, 2006, as amended by that certain Amendment and Joinder Agreement,
dated January 22, 2007, as further amended by that certain Amendment and Joinder
Agreement to Credit Agreement, dated October 30, 2009 (as the same may be
further amended from time to time, the “Credit Agreement”);

WHEREAS, immediately prior to the Amendment Effective Date, all of the
then-existing “Lender” parties under the Credit Agreement other than HSBC sold
and assigned to HSBC, and HSBC purchased and assumed, all such transferring
lenders’ rights and obligations under the Credit Agreement pursuant to
Assignment Agreements substantially in the form of Schedule 9.6(c) of the Credit
Agreement, and, as a result of such assignments, HSBC is now the sole Lender
under the Credit Agreement; and

WHEREAS, the Borrowers have requested, and HSBC, as the sole remaining Lender
has agreed to, certain amendments to the Credit Agreement to, among other
things, extend the maturity date, to change the pricing, and to change certain
financial covenants.

NOW, THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:



  1.   General.

1.1. Capitalized terms used herein without definition shall have the meanings
ascribed such terms in the Credit Agreement.

1.2. HSBC, as the sole Lender under the Credit Agreement, confirms that its
aggregate Commitment under the Credit Agreement is $50,000,000 as of the
Amendment Effective Date.

2. Amendments to Section 1 of the Credit Agreement.

2.1 Section 1.1 of the Credit Agreement is hereby amended as follows:

2.1.1 by (i) deleting the table set forth in the definition of “Applicable
Percentage” in its entirety, and (ii) replacing it with the following:

                                      LIBOR Rate Margin                 for
Revolving Loans   Alternate Base Rate         Leverage   and Letter of   Margin
for     “Level   Ratio   Credit Fee   Revolving Loans   Commitment Fee I  
> 2.50 to 1.00
    2.50 %     0.00 %     0.500 %    
 
                        II  
> 1.50 to 1.00
but
  2.25%

  0.00%

  0.500%

   
 
 
 
 
   
? 2.50 to 1.00
 
 
 
   
 
                        III  
> 1.00 to 1.00
but
  2.00%

  0.00%

  0.500%

   
 
 
 
 
   
? 1.50 to 1.00
 
 
 
   
 
                        IV  
? 1.00 to 1.00
    1.75 %     0.00 %     0.375 %    
 
                       

2.1.2 by adding the following words immediately following the phrase “foreign
exchange charges” in clause (b)(vi) of the definition of “Consolidated EBITDA”:

“and up to $2,500,000 of realized foreign exchange charges related to hedging
arrangements”

2.1.3 by inserting, immediately after clause (b)(xi) of the definition of
“Consolidated EBITDA”, the following new subclauses (xii) and (xiii):

“, (xii) for the fiscal quarters ended December 31, 2009 through June 30, 2010,
non-recurring restructuring charges not to exceed $4,719,000 in the aggregate,
and (xiii) for the fiscal quarters ending September 30, 2010 through March 31,
2012, non-recurring restructuring charges, approved by the Administrative Agent,
not to exceed $6,000,000 in the aggregate.”

2.1.4 by inserting, immediately prior to the “.” at the end of clause (c) of the
definition of “Consolidated EBITDA”, the following clause:

“; provided, however, that the restructuring charges permitted to be added back
pursuant to clause (b)(xii)-(xiii) hereof shall not be subtracted pursuant to
this clause (c) regardless of whether such charges are non-cash charges that
become cash charges”

2.1.5 by deleting the definition of “Co-Syndication Agents” in its entirety.

2.1.6 by (i) deleting the definition of “Lender” in its entirety, and
(ii) replacing it with the following:

““Lender” shall mean HSBC and any successor and/or assignee in such capacity and
shall include the Issuing Lender and the Swingline Lender.”

2.1.7 by adding the following phrase immediately following the reference to
“$10,000,000” in clause (i) of the second sentence of the definition of
“Permitted Acquisition”:

“either in cash on the Company’s balance sheet or”

2.1.8 by (i) deleting the reference to “$10,000,000 in any twelve month period”
in clause (ii)(A) of the second sentence of the definition of “Permitted
Acquisition”, and (ii) replacing it with the following:

“$20,000,000 in any single transaction”

2.1.9 by (i) deleting the reference to “$25,000,000” in clause (ii)(B) of the
second sentence of the definition of “Permitted Acquisition”, and (ii) replacing
it with “$30,000,000”.

2.1.10 by (i) deleting the reference to “3.0:1.0” in clause (iii) of the second
sentence of the definition of “Permitted Acquisition”, and (ii) replacing it
with the following: “2.5:1.0”.

2.1.11 by replacing existing Schedule 1.1-2 in the definition of “Permitted
Liens” with new Schedule 1.1-2 attached hereto as Exhibit I and deeming the
Liens listed thereon as existing as of the Closing Date, solely for the purposes
of clause (i) of the definition of “Permitted Liens”.

2.1.12 by (i) deleting the reference to “December 21, 2011” in the definition of
“Revolving Commitment Termination Date”, and (ii) replacing it with the
following: “September 30, 2014”.

2.2 Section 1.3 of the Credit Agreement is hereby amended by inserting the
following immediately prior to the “.” at the end of the first paragraph
thereof:

“and, provided further that (and notwithstanding anything to the contrary
contained herein), unless the Company gives notice to the Administrative Agent
that the Company has elected to proceed  in accordance with the immediately
prior proviso, the definitions of Consolidated EBITDA, Consolidated Interest
Expense and Indebtedness and all provisions of Section 5.9,  to the extent in
each case that they relate to the accounting for leases, shall be calculated and
the Company’s compliance with such provisions shall be determined on the basis
of GAAP in effect as of the date of this Credit Agreement, without giving effect
to any subsequent change”

3. Amendments to Section 2 of the Credit Agreement. Section 2 of the Credit
Agreement is amended as follows:

3.1 Section 2.4 of the Credit Agreement is amended by deleting it in its
entirety, and (ii) replacing it with the following:

“Section 2.4 Reserved”

3.2 Section 2.5(d) of the Credit Agreement is amended by deleting it in its
entirety, and (ii) replacing it with the following:

“(d) Reserved.”

4. Amendments to Section 3 of the Credit Agreement and Section 4 of the Security
Agreement.

4.1 Section 3 of the Credit Agreement is hereby amended by replacing
(i) existing Schedule 3.3 with new Schedule 3.3 attached hereto as Exhibit B;
(ii) existing Schedule 3.12 with new Schedule 3.12 attached hereto as Exhibit C;
(iii) existing Schedule 3.16 with new Schedule 3.16 attached hereto as Exhibit
D; (iv) existing Schedules 3.19(a), 3.19(b) and 3.19(c) with new Schedules
3.19(a), 3.19(b) and 3.19(c), respectively, attached hereto as Exhibit E;
(v) existing Schedule 3.26 with new Schedule 3.26 attached hereto as Exhibit F;
and (vi) existing Schedule 3.29 with new Schedule 3.29 attached hereto as
Exhibit G.

4.2 Section 4 of the Security Agreement is hereby amended by replacing existing
Schedule 4(l) with new Schedule 4(l) attached hereto as Exhibit J.

5. Amendments to Section 5 of the Credit Agreement. Section 5 of the Credit
Agreement is hereby amended as follows:

5.1 Section 5.9(a) of the Credit Agreement is amended by (i) deleting the
reference to “3.25 to 1.0”, and (ii) replacing it with the following:

“2.75 to 1.0; provided that, as of the fiscal quarter ending June 30, 2011, the
Leverage Ratio shall be less than or equal to 2.50 to 1.0.”

5.2 Section 5.9(b) of the Credit Agreement is amended by adding the following
clause immediately prior to the “.” at the end thereof:

“; provided that the Project Blue Basket (as defined in clause (c) below) shall
be excluded from Consolidated Capital Expenditures for purposes of calculating
such Fixed Charge Coverage Ratio hereunder”

5.3 Section 5.9(c) of the Credit Agreement is amended by deleting it in its
entirety, and (ii) replacing it with the following:

“(c) Consolidated Capital Expenditures. Consolidated Capital Expenditures as of
the end of each fiscal year of the Company shall be less than or equal to
$15,000,000 per fiscal year plus the unused amount of Consolidated Capital
Expenditures under this Section 5.9(c) for the immediately preceding fiscal year
(excluding any carry forward from any prior fiscal year), provided that the
aggregate amount of Consolidated Capital Expenditures shall not exceed
$20,000,000 in any fiscal year. An additional amount of up to $5,000,000 in the
aggregate is permitted for use solely in connection with the Company’s current
venture with IBM pursuant to which such parties are developing a new product
(the “Project Blue Basket”). For clarity, the Project Blue Basket shall not be
included in the calculation of aggregate Consolidated Capital Expenditures.”

5.4 Section 5.14 of the Credit Agreement is amended by adding the following
sentence immediately prior to the first sentence of such section:

“The US Credit Parties’ main operating cash accounts shall be maintained at HSBC
or as otherwise designated by HSBC, provided that, in each case, HSBC offers
pricing, operational capabilities and other terms competitive with other
potential providers.”

6. Amendments to Section 6 of the Credit Agreement. Section 6 of the Credit
Agreement is hereby amended as follows:

6.1 by replacing existing Schedule 6.1(b) with new Schedule 6.1(b) attached
hereto as Exhibit H and deeming the Indebtedness listed thereon as existing as
of the Closing Date, solely for the purpose of Section 6.1(b).

7. Fees. The Company shall pay to Lender fees as follows: (i) an amount equal to
0.50% of the Revolving Commitment Amount (the “Upfront Fee”), and (ii) $15,000
as an amendment fee in consideration for Lender’s consent to this Amendment (the
“Amendment Fee”).

8. Representations and Warranties. The Credit Parties hereby represent and
warrant to the Agent and Lender as follows:

8.1 Corporate Existence; Compliance with Law. Each of the Credit Parties (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization (to the extent applicable under such laws),
(b) has the requisite power and authority and the legal right to own and operate
all its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified to conduct
business and in good standing (to the extent applicable) under the laws of
(i) the jurisdiction of its organization, (ii) the jurisdiction where its chief
executive office is located and (iii) each other jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to so qualify
or be in good standing could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on the business or operations of
the Credit Parties and their Subsidiaries in such jurisdiction and (d) is in
compliance with all Requirements of Law, government permits and government
licenses except to the extent that the failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.2 No Change. Since June 30, 2010, there has been no development or event
which, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.

8.3 Corporate Power; Authorization; Enforceable Obligations. Each of the Credit
Parties has full power and authority and the legal right to make, deliver and
perform this Amendment and the other Credit Documents to which it is party and
has taken all necessary limited liability company or corporate action to
authorize the execution, delivery and performance by it of this Amendment and
the other Credit Documents to which it is party. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery or performance of this Amendment or
any other Credit Document by the Credit Parties (other than those that have been
obtained) or with the validity or enforceability of this Amendment or any other
Credit Document against the Credit Parties (except such filings as are necessary
in connection with the perfection of the Liens created by this Amendment or such
other Credit Documents). This Amendment and each other Credit Document to which
it is a party has been duly executed and delivered on behalf of each Credit
Party. This Amendment and each other Credit Document to which it is a party
constitutes a legal, valid and binding obligation of each Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

8.4 No Legal Bar; No Default. The execution, delivery and performance of this
Amendment and the other Credit Documents, the borrowings hereunder and
thereunder and the use of the proceeds of the Loans will not violate any
material Requirement of Law or any material Contractual Obligation of any Credit
Party (except those as to which waivers or consents have been obtained), and
will not result in, or require, the creation or imposition of any Lien on any
Credit Party’s properties or revenues pursuant to any Requirement of Law or
Contractual Obligation other than the Liens arising under or contemplated in
connection with this Amendment and the other Credit Documents. No Credit Party
is in default under or with respect to any of its Contractual Obligations to the
extent such default could reasonably be expected to have a Material Adverse
Effect. No Default or Event of Default has occurred and is continuing.

8.5 Credit Agreement. Before and after giving effect to this Amendment, the
representations and warranties of the Credit Parties contained in the Credit
Agreement (as modified by Section 4 hereof) and other Credit Documents are true
and correct in all material respects (if not qualified as to materiality or
Material Adverse Effect) or in any respect (if so qualified) on and as of the
date of this Amendment as though made at and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (if not
qualified as to materiality or Material Adverse Effect) or in any respect (if so
qualified) as of such earlier date.

9. Conditions Precedent to the effectiveness of this Amendment. The
effectiveness of this Amendment is subject to Agent’s receipt of the items set
forth on the checklist attached hereto as Exhibit A.

10. Ratification. Except as otherwise expressly provided hereunder, the Credit
Agreement, the other Credit Documents and all documents, instruments and
agreements related thereto as hereby ratified and confirmed in all respects and
shall continue in full force and effect. The Credit Parties hereby confirm and
ratify that all security interests granted to Agent pursuant to the Security
Documents to secure, inter alia, the Credit Party Obligations, remain binding
and in full force and effect before and after giving effect to this Amendment.
This Amendment and the Credit Agreement as previously amended shall hereafter be
ready and construed as a single document.

11. Miscellaneous.

11.1 Counterparts. This Amendment may be executed by the parties hereto in
several counterparts hereof and by the different parties hereto on separate
counterparts hereof, all of which counterparts shall together constitute one and
the same agreement. Delivery of an executed signature page of this Amendment by
telecopy or PDF shall be effective as an in-hand delivery of an original
executed counterpart hereof.

11.2 Severability. If any provision of this Amendment or any other Credit
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Amendment and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.3 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THEREOF.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as a sealed instrument by their duly authorized representatives, all as
of the day and year first above written.

BORROWERS:

LIONBRIDGE TECHNOLOGIES, INC.,

a Delaware corporation

          By:   /s/ Donald Muir
     
   
Name:
Title:
  Donald Muir
Chief Financial Officer



    LIONBRIDGE INTERNATIONAL FINANCE LIMITED,

a Company formed under the laws of Ireland

          By:   /s/ Tina Wang
     
   
Name:
Title:
  Tina Wang
Director

With respect to the foregoing Amendment, each of the US Guarantors acknowledges,
accepts and agrees that the provisions of Article X of the Credit Agreement
remain binding and in full force and effect with respect to the Credit Agreement
as amended hereby. Nothing contained in this Amendment shall affect or alter the
US Guaranty (as defined in the Credit Agreement) of the US Guarantors. In
addition, each US Guarantor confirms that its guaranty of the Credit Party
Obligations pursuant to the Credit Documents remains binding in full force and
effect before and after giving effect to this Amendment, and further confirms
and ratifies that all security interests granted to Agent pursuant to the
Security Documents to secure, inter alia, the Credit Party Obligations, remain
binding and in full force and effect before and after giving effect to this
Amendment.

          US GUARANTORS:      
VERITEST, INC.,
   
 


    a Delaware corporation     By:      /s/ Donald Muir           Name:
Title:  
Donald Muir
Chief Financial Officer



    LIONBRIDGE US, INC.,

a Delaware corporation

      By:      /s/ Donald Muir
 

Name:
Title:
  Donald Muir
Chief Financial Officer



    LIONBRIDGE GLOBAL SOLUTIONS II, INC.,

a New York corporation

      By:      /s/ Donald Muir
 

Name:
Title:
  Donald Muir
Chief Financial Officer



    LIONBRIDGE GLOBAL SOLUTIONS FEDERAL, INC.,

a Delaware corporation

      By:      /s/Margaret A. Shukur
 

Name:
Title:
  Margaret A. Shukur
Secretary

1



    LIONBRIDGE GLOBAL SOURCING SOLUTIONS, INC.

          By:   /s/ Rory J. Cowan
     
   
Name:
Title:
  Rory J. Cowan
President





With respect to the foregoing Amendment, each of the Foreign Guarantors
acknowledges, accepts and agrees that the provisions of Article XI of the Credit
Agreement remain binding and in full force and effect with respect to the Credit
Agreement as amended hereby. Nothing contained in this Amendment shall affect or
alter the Foreign Guaranty (as defined in the Credit Agreement) of the Foreign
Guarantors. In addition, each Foreign Guarantor confirms that its guaranty of
the Credit Party Obligations pursuant to the Credit Documents remains binding in
full force and effect before and after giving effect to this Amendment, and
further confirms and ratifies that all security interests granted to Agent
pursuant to the Security Documents to secure, inter alia, the Credit Party
Obligations, remain binding and in full force and effect before and after giving
effect to this Amendment.



    FOREIGN GUARANTORS:

LIONBRIDGE INTERNATIONAL,
a company formed under the laws of Ireland

     
By:
  /s/ Rory J. Cowan
 
   
Name:
Title:
  Rory J. Cowan
Director



    LIONBRIDGE LUXEMBOURG S.a.r.l.,

a company formed under the laws of Luxembourg

      By: /s/ Paul Kohout
 

Name:
Title:
  Paul Kohout
Type A Director



    Acknowledged, accepted and agreed:

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent and as Lender

          By:   /s/ Manuel Burgueno
     
   
Name:
  Manuel Burgueno

Title: Vice President

2